Title: James Madison to A. Crozet, 25 October 1830
From: Madison, James
To: Crozet, A.


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Ocr. [25] 1830
                            
                        
                         
                        I have recd. your letter of the 7th. inst postmarked Octr 16 Columbia and in answering it, have to inform you that provision has already
                            been made for the situation in the University of Virga. for which you offer yourself a Candidate. With respect
                        
                        
                            
                                J. M.
                            
                        
                    